Citation Nr: 0944228	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to November 
1966, January 9, 1973 to January 24, 1973, and November 1990 
to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the RO 
in Cleveland, Ohio, which denied service connection for 
hypertension, IBS, PUD, a left knee disability, lesions and 
keratoses, and depression.  In a December 2008 decision, the 
Board granted service connection for hypertension, irritable 
bowel syndrome, lesions and keratoses and major depressive 
disorder, denied service connection for peptic ulcer disease, 
and remanded the issue of service connection for a left knee 
disability.  The left knee issue now returns for appellate 
consideration.

The Veteran testified at an April 2004 RO hearing and before 
the undersigned at a September 2008 Travel Board hearing, 
transcripts of which have been associated with the file.

The Board notes that, since the December 2008 remand, a 
temporary file has been created and associated with the 
record.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's current left knee disability had its onset in 
service or manifested within one year of service separation, 
or is otherwise related to his active military service. 


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009). The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A 
fourth element, which required VA to request that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless. 

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date. See Dingess 
v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see also 38 
U.S.C.A. § 5103(a).

Following the initial adjudication of the Veteran's claim, a 
letter dated in June 2006 gave the Veteran both second- and 
third-element notice regarding his left knee claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187. That letter, along with March 2006 and 
March 2009 letters, also notified the Veteran of all the 
information, including the assignment of disability ratings 
and effective dates, required under Dingess.

Although the Veteran did not receive full notice of the types 
of evidence needed to substantiate his claim prior to initial 
adjudication, this was not prejudicial to the Veteran because 
he was subsequently provided adequate notice in March 2006 
and June 2006 letters, after which he had some 18 months to 
respond with additional argument and evidence. See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006) (the issuance 
of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). In March 2009, the 
Veteran was again provided notice and allowed an additional 7 
months to respond.  After that time, the RO readjudicated the 
claim in October 2009, issuing a supplemental statement of 
the case (SSOC). See id. This notice and readjudication cured 
any prior VCAA notice defects as set forth below. See 
Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007).

The Board also concludes VA has satisfied its duty to assist. 
See 38 U.S.C.A. § 5103A. The Veteran's service treatment 
records and VA medical records are in the file, with the 
exception of the Veteran's entrance examination from November 
1991, which he states took place at Camp Perry. The RO and 
the Veteran attempted to obtain the Veteran's service 
treatment records, and have obtained all available records. 
The Veteran does not complain about the absence of the 
entrance examination and, given the resolution of the claim, 
the presence of the entrance examination in the file would 
not materially change the analysis. Additionally, the Board 
notes the Veteran's service treatment records contain minimal 
information regarding his health in service. At both the 
Travel Board hearing and the RO hearing, the Veteran stated 
there were no doctors associated with his unit in the Coast 
Guard. The Veteran saw a doctor upon return to the CONUS at 
Governor's Island, New York, in April 1991, records of which 
are associated with the file. Also, the Board notes the 
Veteran participated in a VA-sponsored study of Gulf War 
Veterans roughly between 1999 and 2001. Both the RO and the 
Veteran have attempted to retrieve records of this treatment, 
to no avail. The release form signed by the Veteran is, 
however, associated with the file, and describes the purpose 
and scope of the study. The Gulf War study's focus was on 
undiagnosed illnesses and chronic pain, along with 
psychological factors. Because the Board is denying service 
connection for a knee disability, a known, diagnosed 
condition, review of Gulf War study records would not 
materially alter the analysis regarding that issue, and they 
are not necessary to the present adjudication. Private 
medical records identified by the Veteran have been obtained, 
to the extent possible.

Inasmuch as the Veteran was not at fault for the loss of any 
missing records, VA is under heightened obligation to assist 
the Veteran in the development of his claim. O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). This heightened obligation 
includes searching for alternative medical records. Moore v. 
Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. 
Nicholson, 455 F.3d 1346 (2006). The RO has undertaken the 
required procedures to locate and reconstruct the Veteran's 
records, but remains unsuccessful. The Veteran has at no time 
referenced other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims which are 
not now associated with the file. All relevant records that 
could be located have been associated with the file. The 
Board finds that the duty to assist is discharged.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in March 2009 to 
obtain an opinion as to whether his left knee disability can 
be directly attributed to service.  The Board finds this 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file prior to 
the examination, and provided a summary of the relevant 
findings therein.  The opinion rendered by the examiner is 
supported by objective and clinical findings.  The Board, 
therefore, concludes that the 2009 examination report is 
adequate upon which to base a decision in this case.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II. Service Connection

The Veteran contends that he has a left knee disability as a 
result of active service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity.  38 C.F.R. § 3.306(b).  This includes medical facts 
and principles that may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran and his buddies from service state he injured his 
knee unloading mail off a truck during service; one buddy 
indicates that the Veteran was treated in the field by a unit 
corpsman and placed on light duty.  There are, however, no 
medical records from service documenting this injury.  The 
Veteran has reported there was no doctor associated with his 
Coast Guard unit in the Gulf.  He has consistently reported 
this in-service injury in both RO and Travel Board hearings. 

A review of the Veteran's service treatment records shows 
that the records are silent concerning any complaints, 
treatment or diagnosis of a left knee injury during active 
service.  The Veteran was evaluated shortly upon his return 
from his deployment in Persian Gulf and there were no 
abnormalities of the left knee noted at the time.  A January 
1993 quadrennial examination indicated that findings upon 
clinical evaluation of the lower extremities were normal.  No 
history of a left knee injury was reported.  Earlier 
examinations in service were silent regarding any knee 
complaints, likewise revealing normal clinical findings of 
the lower extremities.  

Private treatment records show complaints of left knee pain 
with instability in February 2001.  The Veteran reported a 
history of a severe injury in his 30s with swelling, locking 
and give-way that was treated with a cast; afterwards he 
returned to full activity.  Since December 2000, the Veteran 
had experienced locking, give-way and posterior pain in the 
knee.  X-rays revealed minimal degenerative changes.  On 
physical examination, the knee was found to have 2+ 
instability with positive Lachman's and mild pivot shift.  
The Veteran had mild McMurray posteriorly but no posterior 
corner injury.  He was neurovascularly intact without 
neuropathy.  The impression was left knee chronic ACL 
insufficiency with possible posterior pain due to meniscal 
tearing.  An MRI of the left knee revealed evidence of a 
meniscal tear involving the posterior of the medial meniscus, 
but no ligamentous disruption.  Degenerative change was 
observed throughout the knee, most pronounced at the medial 
femorotibial joint space.  On examination in March 2001, the 
Veteran was found to have locking, give-way, and medial joint 
line pain with trace pivot shift and drawer.  The impression 
was ACL mild insufficiency, with chronic give-way due to 
large meniscal tear posteromedially.  Shortly thereafter, the 
Veteran underwent left knee anterior cruciate ligament 
debridement and medial meniscal partial meniscectomy.  
Treatment records following the surgery assessed the Veteran 
as having left knee meniscal tear status post surgery and 
left knee osteoarthritis.  VA treatment records show that 
left knee X-rays were taken in September 2002, which revealed 
mild degenerative changes.  

The Veteran was afforded a VA examination in March 2009.  The 
Veteran reported having hurt his knee in 1991, but indicated 
that he did not receive treatment until 2001 when he began 
experiencing increasing pain.  It was noted that following 
some arthroscopic surgery, the Veteran had experienced some 
pain, some stiffness and occasional give away to the left 
knee.  It was noted that the Veteran was wearing a brace, 
that he could do normal daily activity, that range of motion 
was from 0 degrees to 130 degrees flexion with pain at the 
extremes of motion, that flare ups occurred occasionally, 
that the knee had a little bit of looseness to medial 
testing, and that X-ray revealed arthritis.  The final 
diagnosis was postoperative meniscectomy of the left knee.  
With respect to nexus, the examiner gave the opinion that any 
relationship between service and the Veteran's surgery 10 
years after service was purely speculative and that any 
aggravation was also speculative.  

Taking into account all of the relevant evidence of record, 
the Board finds that there is no competent evidence 
demonstrating a nexus between the Veteran's current left knee 
disability and service.  The Board has considered the 
Veteran's lay statements regarding a left knee injury he 
suffered during his deployment in the Persian Gulf.  See 
Buchanan, 451 F. 3d at 1336.  While the Board does not 
question the credibility of his lay statements, the evidence 
of record does not link his current disability to the claimed 
incident.  Significantly, the March 2009 VA examination 
report essentially rules out a relationship between the 
Veteran's current left knee disability, which has required 
surgery, and service.  The Board notes that there is no 
evidence of treatment within one year of service separation.  
Indeed, the earliest documented evidence of treatment in this 
case is in February 2001, nearly a decade after the Veteran's 
period of active service had ended.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board is mindful of the statements made by the Veteran 
regarding the etiology of his left knee disability.  The 
Veteran, as well as his buddies from the Coast Guard, can 
attest to factual matters of which they have first-hand 
knowledge; for example, they are competent to report that the 
Veteran injured his left knee in service while unloading mail 
from a truck.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding the etiology of his disability are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a left knee disability.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55.

ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


